Citation Nr: 0026425	
Decision Date: 10/03/00    Archive Date: 10/10/00

DOCKET NO.  96-44 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased rating for a duodenal ulcer, 
currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1943 to March 
1946.

This appeal arises from a June 1995 rating decision by the 
St. Paul, Minnesota, Department of Veterans Affairs (VA) 
Regional Office (RO).     


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There is no medical evidence that the veteran currently 
has a diagnosis of a duodenal ulcer; the veteran's service-
connected duodenal ulcer is not shown by the evidence to 
manifest more than mild disability, or recurring symptoms 
more than once or twice yearly. 


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for a duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.114, 
Diagnostic Code 7305 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran seeks an increased rating for his service-
connected duodenal ulcer, currently rated 10 percent 
disabling.  Service connection and a noncompensable (zero 
percent) rating were established by a September 1952 rating 
decision.  A March 1992 rating decision increased the rating 
to the current 10 percent.  The veteran submitted the current 
increased rating claim in April 1995.  

A March 1995 VA treatment note states that the veteran 
presented with pain that he said was like heartburn and like 
his heart attack.  The note states that the veteran had had 
an interior wall myocardial infarct in September 1991.  He 
had a history of peptic ulcer disease and could not 
definitively differentiate between gastrointestinal (GI) and 
cardiac pain.  He was admitted to the cardiac ward.  The 
discharge summary states that his abdomen had positive bowel 
sounds and was soft, nontender and nondistended.  The 
discharge diagnoses included history of peptic ulcer disease, 
but there was no diagnosis of a duodenal ulcer.

Treatment records dated from July 1992 to June 1996 from the 
Minneapolis, Minnesota VA Medical Center are negative for 
complaints, symptoms, or findings regarding a duodenal ulcer.  

A November 1996 alimentary appendages examination report 
states that a diagnosis of gastroesophageal reflux disease 
(GERD) had been made that year and that the veteran was 
treated with Omeprazole and Prevacid.  His abdomen was soft, 
without palpable masses or localized tenderness.  The 
diagnoses included gastroesophageal reflux and a hiatal 
hernia but the examiner specifically opined that there was no 
apparent relationship between them and the veteran's service-
connected duodenal ulcer.

A November 1996 VA upper gastrointestinal (UGI) examination 
report states that the mucosa of the veteran's stomach and 
duodenum was unremarkable.  No diagnosis of a duodenal ulcer 
was made.

VA outpatient treatment notes dated from August 1996 to March 
1997 are negative for complaints, symptoms or findings 
regarding a duodenal ulcer.

A February 2000 VA double contrast UGI examination report 
states that the veteran's duodenal bulb was somewhat spastic 
and would not open fully.  The report adds that there were no 
focal ulcerations identified that would suggest active ulcer 
disease.  The impressions noted that the duodenal bulb did 
not close fully, which was most consistent with scarring from 
the veteran's known chronic ulcer disease but that no active 
ulcers were identified.  

During a February 2000 VA GI examination the veteran 
complained of recurrent attacks of dizziness that frequently 
lead to nausea and vomiting.  He did not have any food 
intolerance.  The examination revealed that his abdomen was 
soft, nondistended without palpable masses or epigastric 
tenderness.  The impressions were hiatal hernia with reflux, 
scarred duodenal bulb due to chronic ulcer disease, and 
healed thoracotomy for recurrent spontaneous pneumothorax.

Analysis

A veteran's assertion of an increase in severity of a 
service-connected disability constitutes a well-grounded 
claim requiring VA fulfill the statutorily required duty to 
assist under 38 U.S.C.A. § 5107(a) (West 1991) because it is 
a new claim and not a reopened claim.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is also 
satisfied that all relevant facts pertinent to this issue 
have been properly developed and that no further assistance 
to the veteran is required to comply with the duty to assist 
as mandated by law.  38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1999), the Board has reviewed all the evidence of record 
pertaining to the history of the veteran's duodenal ulcer, 
and has found nothing in the historical record that would 
lead to a conclusion that the current evidence of record is 
not adequate for rating purposes.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to the disability at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Diagnostic Code 7305 provides that for a severe duodenal 
ulcer, with pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health, a 60 percent rating is 
warranted.  For moderately severe duodenal ulcer, which is 
less than severe but with impairment of health manifested by 
anemia and weight loss, or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year, a 40 percent rating is warranted.  For moderate 
duodenal ulcer, with recurring episodes of severe symptoms 
two or three  times a year averaging 10 days in duration, or 
with continuous moderate manifestations, a 20 percent rating 
is warranted.  For mild duodenal ulcer, with recurring 
symptoms once or twice yearly, a 10 percent rating is 
warranted.  38 C.F.R. § 4.114.  

The record indicates that the veteran was hospitalized for 
one day in March 1995 for pain that was like both heartburn 
and a heart attack but that no diagnosis of a duodenal ulcer 
was made.  The November 1996 VA examination specifically 
ruled out any connection between the veteran's service-
connected duodenal ulcer and his hiatal hernia and 
gastroesophageal reflux disease.  The examination also was 
negative for evidence of an active ulcer.  The February 2000 
UGI examination found that there were no indications of an 
active duodenal ulcer.  The February 2000 GI examination 
report is also negative for evidence of any active ulcers.  

The record is negative for medical evidence of duodenal 
ulcers in recent years.  Even when the veteran complained of 
heartburn in March 1995 it was determined that he could not 
differentiate between gastric and cardiac pain.  He even 
stated that the "heartburn" felt like the pain he had 
during his heart attack.  In any event, no evidence of an 
ulcer was found during that hospitalization.  Even accepting 
the veteran's subjective complaints of gastric pain, the 
evidence of record does not demonstrate that the veteran's 
service-connected duodenal ulcer is manifest more than mild 
disability, or recurring symptoms more than once or twice 
yearly.

The veteran's most recent complaints concern nausea that 
accompanies attacks of dizziness rather than gastric 
conditions in and of themselves.  The February 2000 
examination was also negative for evidence of a duodenal 
ulcer, and revealed only evidence of scarring from a previous 
one.  Because the veteran has not had a documented 
hospitalization for a duodenal ulcer in recent years, his 
gastric distress appears to occur only in conjunction with 
his attacks of dizziness.  As there is medical evidence only 
of a previous ulcer, and are well encompassed by the rating 
criteria which contemplates that such symptoms would be 
manifested by recurring symptoms more than once or twice 
yearly, his subjective complaints of heartburn can only be 
considered as mild, as contemplated by a 10 percent rating 
under Diagnostic Code 7305.  38 C.F.R. § 4.114. 

Further, a higher rating is not warranted because the 
evidence does not demonstrate that the veteran's service-
connected duodenal ulcer is manifested by recurring episodes 
of severe symptoms, or severe symptoms two or three  times a 
year averaging 10 days in duration, or manifest continuous 
moderate manifestations.  The Board finds that the evidence 
does not support a finding of moderate duodenal ulcer so as 
to warrant a 20 percent rating under Diagnostic Code 7305.  
38 C.F.R. § 4.114.  The Board finds that the preponderance of 
the evidence is against an increased rating for a duodenal 
ulcer and the claim must be denied.  

In his April 2000 statement, the veteran's representative 
asserted that the veteran should receive a new VA examination 
because the November 1996 examination failed to note the 
severity of the veteran's duodenal ulcer.  The Board notes, 
however, that the examination report clearly indicated that 
there was no active ulcer by referring to any duodenal ulcer 
that the veteran might have had.  In any event, the assertion 
is moot because the veteran was afforded a UGI series and 
examination in February 2000.  Once again, the examinations 
specifically revealed no evidence of an active duodenal 
ulcer, as distinguished from merely a failure to provide an 
adequate examination of the relevant disability of duodenal 
ulcer.  

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal, as the preponderance of the evidence is 
against an increased rating for service-connected duodenal 
ulcer, the record does not demonstrate an approximate balance 
of positive and negative evidence as to warrant the 
resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102 (1999).


ORDER

An appeal for an increased rating for a duodenal ulcer is 
denied. 


		
	JEFFREY D. PARKER
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

